    Case 0:19-cr-60374-RAR Document 1 Entered on FLSD Docket 12/03/2019 Page 1 of 6

 AO 9I(Rev,lI/1l) Cri
                    m inalComplaint

                                  U NITED STATESD ISTRICT C OURT
                                                           forthe
                                              Southern DistrictofFlorida
                  United StatesofAmerica                     )
                            V.                               )
             JONAS MIRAMONTES and                            )          CaseNo.
            CARLOS ALBERTO ALVAREZ,                          )                    19-6573-5N0W
                                                             )
                                                             )
                                                             )

                                           CRIM INAL COM PLA INT
         1,the com plainantin thiscase, statethatthefollowing istrueto the bestofmy knowledge and belief,
Onoraboutthedatets)of                 December2,2019                inthecounty of                 Broward             inthe
     Southern        Districtof         Florida        ,   thedefendantts)violated:
           CodeSection                                                   OffenseDescrètion
Title 21,United StatesCode,              Conspiracyto Possesswith Intentto Distribute Methamphetamine.
Sections846and841(b)(1)(A).




        Thiscriminalcomplaintisbased onthesefacts:
See attachedAffidavit.




        (D Continued ontheattached sheet.                                            p                  ,.'




                                                                                         Complainant' ' ature

                                                                                  SpecialAgent           '      ', I
                                                                                         Printednameand title

Sworntobeforemeand signed in my presence.
                                                                    q    *'                         !

Date:  '
             -   q   1/4                                                                   Judge'
                                                                                                sslknature
city and state:              FortLauderdale,Flori
                                                da                       Lurana S.Snow,United States Magistrate Judge
                                                                                         Printednameand title
Case 0:19-cr-60374-RAR Document 1 Entered on FLSD Docket 12/03/2019 Page 2 of 6



                AFFID A V IT IN SU PPO R T O F A C RIM IN AL C O M PLA IN T

        1,GabrielA.Ortiz,being duly sworn,herebydepose and state:

               1am a SpecialAgentwith the United States Department ofHomeland Security,

 HomelandSecurityInvestigations(û1HSI'').lhavebeenaSpecialAgentsinceSeptember2009.1nm
 assigned to the Fo14 Lauderdale Office in Broward County,Florida. As a SpecialAgent,Iam

 responsible for investigating violations of federal 1aw relating to im m igration and customs

 enforcem ent. ln m y current assignm ent,l am also responsible for investigations involving the

 im portation and distribution ofcontrolled substances and thepossession and concealm entofsuch

 controlled substances.1havereceivedspecialized trainingin narcotic-related investigations.lhave

 been involved in the execution and planning ofnarcotic-related arrests forovernine years. lhave

 successfully com pleted theCrim inalInvestigatorTraining Program and 1C E SpecialA gentTraining

 Program atthe FederalLaw Enforcem entTraining Centerin G lynco,Georgia.

               1 m ake this Affdavit in support of a criminal com plaint charging Jonas

 M IRAM ONTESandCarlosAlberto ALVAREZ withconspiracyto possesswithintenttodistribute

 500 gramsormoreofamixtureorsubstancecontaining adetectableamountofm ethamphetamine,

 inviolationofTitle21,United StatesCode,Sections846and841(b)(1)(A).
               lsubm itthis Affidavitbased on my personalknowledge,aswellas information

 providedtomebyotherindividuals,includingotherswhohaveinvestigated thism atterand/orhave

 personalknowledge ofthe factsherein. BecausethisAffidavitisbeing subm itted forthelimited

 purpose ofestablishing probable cause forthe requested warrant,itdoes notinclude every fact

 know n to m e aboutthism atter. H owever,no inform ation know n to m e thatw ould tend to negate

 probable causehasbeen withheld from thisAffidavit.

               In oraround December 2019,HS1and the Broward Sheniffs Oftsce ($iBSO'')
Case 0:19-cr-60374-RAR Document 1 Entered on FLSD Docket 12/03/2019 Page 3 of 6



 receivedinformationfrom aConfidentialSource(idCS'')regardinganindividualknowntotheCSas
 k'Jose''who wasbelieved to havetiesto Drug Trafficking Organizationsin the United Statesand

 M exico.TheCS andJosediscussed adealinwhichtheCSwouldpurchaseofbetween20-30pounds

 ofm etham phetam ine ata priceof$8,000 perpound.Through Jose,the CS wasintroduced to an

 unidentifiedmale(1kUM '')whoactedasthesourceofsupplyoftheaforementioneddeal.
         5.    OnDecember1,2019,aBSO undercoveragent(1$UC''),actingonbehalfoftheCS,
 communicated with the UM regarding theaforem entioned deal.During the conversation,theUC

 told theUM thathe/shewascurrentlyoutoftown butwouldcalltheUM thenextdaytodiscussthe

 deal.

               On D ecem ber2,2019,the U M infonned the U C thathe had people in possession of

 the m etham phetam ine in South Florida who were readyto com plete the deal.The U M inform edthe

 UC thathehim selfwould notbetherebutwouldinsteadm anagethedealoverthephone.Laterthat

 daytheUC texted the UM theaddressofaStarbucksin Broward County wherehe/shecouldm eet

 withthepeople workingwith theUM .The UM infonnedthe UC thathisassociatescould bethere

 in 30 m inutes.O n the w ay to the Starbucks,theU C received acallfrom theU M ,w ho infonned the

 UC thatthepersonwiththemetham phetaminewasdrivingasilverCamaro,andthattherewouldbe

 anotherpersonpresentatthedealwhosejobwastoreceivethepurchasemoneyfrom theUC.
               On Decem ber2,2019,atapproximately 5 p.m .,the UC anived atthe Starbucks

 parking lotand metwith two individuals,later identified as Jonas M IRAM ONTES and Carlos

 Alberto ALVAREZ. M IRAM ONTES wasdriving a silverCam aro and ALVAREZ wasdrivinga

 white Audi, O ther1aw enforcem entofficersw ere m onitoring and recording them eeting.The UC

 asked M IRAM ONTES if everything was ready to go and M IRAM ONTES replied yes.
Case 0:19-cr-60374-RAR Document 1 Entered on FLSD Docket 12/03/2019 Page 4 of 6



 M IRAM ONTES pointed to the Audiand informed the UC thatitwasgoing with them . Shortly

 thereafter,M IRAM ON TESandALVAREZ followedtheUC to anundercoverlocation,whichother

 law enforcem entofficerswerem onitoring and recording.

        8.     Atthe undercover location,M IRAM ON TES exited the Cam aro and retrieved a

 cardboardbox from thetrunk.M IRAM ONTES and theUC then proceededtoasmallerroom inside

 the undercover location while ALVAREZ rem ained inside the Audi.Inside the room ,the UC

 rem ovedzip lockbagscontaining aclearcrystal-rock likesubstancefrom theboxandproceededto

 w eigh each one. ln total,M IR AM ON TES had brought22 bagsw ith an approxim ate weightof22

 pounds. The substancelaterfield tested positive forthepresenceofm ethamphetamine.

        9.     Afterweighingthebagsandplacingthem onatable,theUC advisedM IRAM ONTES

 thathewasinstructedtopaytheotherperson (ALVAREZ). TheUC lefttheroom,approached
 ALVAREZ,and advised him to join M IRAM ONTES in the smaller room, in which the
 m etham phetam ine w asopenly displayed on a table. A LVA REZ entered the sm allerroom ,butdid

 notexpressany surprise atthe presence ofthe m etham phetam ine.

        10.    AfterALVAREZ hadenteredtheroom ,theUC informedALVAREZ thathe/shehad

 been instructedto giveALVAREZ themoneyandALVAREZ respondedçlok.'' Insidetheroom,the

 UC overheard M IM M ONTES and ALVAREZ discuss an aspect of the payment am ongst

 them selves.Shortlythereafter,law enforcementintervened andarrested both M IRAM ONTES and

 A LV AR EZ.

        11.    Law enforcem entagents advised M IRAM ON TES ofhisM iranda warnings. He

 initially declinedtospeak to officerswithoutanattorneypresentandquestioningwasstopped.After

 some time had passed,M IRAM ON TES inform ed the offcersthathe wished to speak with them
Case 0:19-cr-60374-RAR Document 1 Entered on FLSD Docket 12/03/2019 Page 5 of 6



 withoutthe presence ofan attorney. M IRAM ONTES wasre-read hisM iranda warningsand in a

 recordedstatem ent,said,insubstance,thatheagreedtoparticipateinthedrugtransactioninorderto

 help payforafamilym em ber'sdebt.M IRAM ONTEStold1aw enforcem entthathereceivedthebox

 a few daysearlier. On Decem ber2,2019,hewasbroughtthe box to a houseasdirected and met

 with ALVAREZ.There,ALVAREZ opened thebox,and toldM IM M ONTES toputthebox in a

 closetwhiletheyboth awaited furtherinstructions.Thereafter,theywereinstnlctedtomeetwiththe

 individualwhoturned outtobetheUC toconductthedrug deal.M IRAM ONTES saidheexpected

 ALVAREZ to receive a1lthepurchase money and provide some ofitto M IRAM ON TES,outof

 which M IRAM ONTES would keep some ashisfee.

        12.    ALVAREZ was read his M iranda warnings and agreed to speak with 1aw

 enforcementpersonnelwithoutthe presenceofan attorney. ln a recorded statement,ALVAREZ

 stated,in substance,thata m an in M exico w ith w hom he used to do business,asked him to renta

 houseinFortLauderdaleforafew daysso thata'çdeal''could takeplace,which hedid.ALVAREZ

 understood hisjob would be to collectthe money from thedeal,which he believed would be
 $120,000. ALVAREZ expected to be paid but didn'tknow how m uch. Earlier in the day,
 M IRAM ONTESarrivedattherentedhousewith thebox.Afterinitiallydenyingthatheknew drugs

 would beinvolved,ALVAREZ eventuallyadmittedthatatleastbythetim eheand ALVAREZ drove

 separately to the Starbucks,he thoughttherewere drugsin M IRAM ONTES'car.

        13.      Based upon the foregoing,youraffiantrespectfully subm itsthatthere isprobable

 causeto believethaton Decem ber2,2019,in Broward County,in theSouthern DistrictofFlorida,

 M IRAM ONTES andA LVAREZ didknowingly and willfully combine,conspire,confederate,and

 agree w ith each other and w ith others,to possess with intentto distribute m etham phetam ine,in
Case 0:19-cr-60374-RAR Document 1 Entered on FLSD Docket 12/03/2019 Page 6 of 6



 violationofTitle21,United StatesCode,Section 846and 841(b)(1)(A).


 FU R TH ER Y O UR A FFIA NT SA Y ETH NA U G H T .




                                        GABRIEL A .ORTIZ,SPEC L AGEN
                                        HOM ELAND SECURITY INV    GATIONS


 Swgrntqandsubscribedbeforemethis
   D C -' day ofDecem ber,2019.


 t.-1
           .-w. .j, 7  .                 à.
 L RAN A S.SN O W
 UNITED STATES M AGISTRATE JUDGE




                                            5
